
	

113 HR 4993 IH: To clarify the effect of State statutes of repose on the required commencement date for actions under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980.
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4993
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2014
			Mr. Butterfield (for himself, Mr. Waxman, Mr. Tonko, and Mr. Dingell) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Transportation and Infrastructure and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To clarify the effect of State statutes of repose on the required commencement date for actions
			 under the Comprehensive Environmental Response, Compensation, and
			 Liability Act of 1980.
	
	
		1.Actions under State law for damages from exposure to hazardous substancesSection 309 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980
			 (42 U.S.C. 9658) is amended—
			(1)in the subsection heading of subsection (a), by inserting and Repose after Statutes of Limitations; and
			(2)by inserting or repose after limitations each of the other places it appears.
			
